Marr, J.
It is manifest that there was no such contestation in this case, and that precise contestation is an indispensable prerequisite to our appellate jurisdiction.
The Constitution provides that prosecutions shall be by indictment or information; that the accused shall be entitled to a speedy trial by jury, etc., all of which is, necessarily, inapplicable to proceedings in a police court, to enforce municipal ordinances.
[t is not, however, every infraction by a municipal corporation of the constitutional rights of the citizen that can be reviewed by this court.
The precise requirement of the Constitution is that the legality or constitutionality of a fine, forfeiture or penalty imposed by a municipal corporation shall be in contestation.
*285In Boutroue’s Case, 30 A. 415, we decided that where the legality or constitutionality of a tax, or of a fine, imposed by a municipal corporation is in contestation, the jurisdiction of this court extends to the questions of fact as well as of law; that the law does not require the justice having original jurisdiction in such cases to take down the testimony of the witnesses in writing; and that the Revised Statutes, section 2086, requires him, on the application of either party, to make out a record containing a complete statement of the facts of the case, and to certify the same to this court.
Our conclusion is that these cases have not been brought within the jurisdiction of this court, as they might have been, because the legality or constitutionality of the ordinance, imposing a penalty for resisting an officer in the discharge of his duty, was not contested or passed upon in the Recorder’s Court; and the appeal must, therefore, be dismissed, at the costs of appellants.